Citation Nr: 1532427	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  09-20 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for rheumatoid arthritis (also claimed as Reiter's syndrome).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1999 to April 2006.

The issue on appeal comes before the Board of Veterans' Appeals (Board) from June 2007 rating decision issued by the RO in San Diego, California.  The RO in Pittsburgh, Pennsylvania RO now has jurisdiction of the appeal. 

The Board notes that a June 2007 rating decision granted service connection for right ankle injury and assigned an initial evaluation of zero percent.  The Veteran filed a notice of disagreement with this decision, however, following the May 2009 Statement of the Case, the Veteran did not file a VA Form-9, Substantive Appeal in regards to this issue and the Board finds that this issue is not on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On the Form 9 (Appeal to Board of Veterans' Appeals), dated in June 2009, the Veteran requested a hearing at his local VA office before a member of the Board.

The record shows that he has not been afforded a Board hearing nor did he withdraw his hearing request.  The Veteran is entitled to a Board hearing.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700(a) and (e); 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a local regional office hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




